Citation Nr: 0319534	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a back condition and 
a right knee condition, and if the claims are reopened, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1982 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which found that new and 
material evidence had not been submitted sufficient to reopen 
claims for service connection for a back condition and a 
right knee condition.

The main body of the present Board decision reopens the 
claims for service connection.  The remand at the end of the 
Board decision addresses additional development on the merits 
of the claims for service connection.


FINDINGS OF FACT

In an October 1991 decision, the RO denied the veteran's 
claims for service connection for a back condition and a 
right knee condition.  Evidence received since the October 
1991 RO decision includes some evidence which is not 
cumulative or redundant of evidence previously considered, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen claims 
for service connection for a back condition and right knee 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1982 to July 1990.  Service medical records show 
that in March 1983 he was seen for a complaint of right knee 
pain; he said he had the problem for two months and it first 
occurred after trauma on the obstacle course.  He was seen 
for a contusion of the thoracic spine following a motor 
vehicle accident in December 1988.  Additional service 
medical records from 1989-1990 show the veteran was seen for 
back complaints (assessments included back strain) and for 
right knee complaints (assessments included chondromalacia 
and tendinitis).  

In June 1991, the veteran was given a VA examination.  He 
reported a history of fluid on his right knee and swelling of 
the knee on one occasion several years previously.  He stated 
that the knee still bothered him and ached and was painful at 
times.  He said that X-rays had shown no evidence of 
abnormality.  He reported that he was struck in the middle of 
his back by an automobile in service and experienced back 
problems since then.  He stated that he underwent physical 
therapy and exercise from this time until the time of his 
discharge.  He reported that he still had some back pain at 
approximately the L3 level in both lumbar areas and in the 
middle.  The said the pain was intermittent in nature, and 
there was no radiation of the pain into his hips, buttocks, 
or lower extremities.  He said that sometimes the pain moved 
up into his back.  Current objective examination findings 
were normal as to the back and right knee.  Following 
physical examination, the examiner noted a history of 
possible minor contusion to the back, with no evidence of 
abnormality on examination.  There was also no evidence of 
abnormality involving the right knee.  

In October 1991, the RO denied service connection for a back 
condition and a right knee condition.  The RO essentially 
found that problems during service were acute and transitory 
and resolved without residuals, and that the claimed 
disorders were not currently shown.  The veteran did not 
appeal.

In February 2001, the veteran submitted his application to 
reopen claims for service connection for a back condition and 
a right knee condition.

In a letter dated in April 2001, an individual (apparently a 
fellow serviceman) stated that the veteran's knee disability 
was incurred in and aggravated by his military service.  The 
person related that he was a neighbor of the veteran in base 
housing, and had observed the change in the veteran's health 
regarding his knee injury to its present level of severity.

In a letter dated in September 2002, Larry C. Daniels, M.D., 
stated that he had been following the veteran for chronic 
back pain and chronic right knee pain.  Dr. Daniels stated 
that the veteran had experienced several injuries to his back 
and knee, and had been treated at a VA Medical Center before 
being seen by him.  The veteran was currently being treated 
with medication.

II.  Analysis

With respect to the preliminary issue of whether new and 
material evidence has been submitted to reopen claims for 
service connection for back and right knee disorders, there 
has been adequate VA compliance with the notice and duty to 
assist provisions of the law.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Claims for service connection for a back condition and a 
right knee condition were denied by the RO in October 1991.  
The veteran did not appeal that decision and it is thus 
considered final, with the exception that the claims may be 
reopened if new and material evidence has been submitted 
since then.  Once a claim is reopened, it then is to be 
reviewed on a de novo basis, considering all the evidence.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a change to the regulation has redefined "new and 
material evidence;" however, this latest definition is not 
applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.156(a) (2002).] 

At the time of the RO's October 1991 rating decision, the 
evidence of record included the veteran's service medical 
records and a VA examination.  Service medical records showed 
treatment for back and right knee problems.  However, the 
post-service VA examination was negative for the claimed 
conditions.  The RO denied the claims on the basis that the 
conditions in service were acute and transitory and resolved 
without residuals, and that the claimed disorders were not 
currently shown.

Subsequent to the RO's October 1991 decision, a 2001 lay 
statement was submitted from an individual who said that the 
veteran had knee problems in service and presently; the 
veteran has also submitted recent statements asserting that 
he has current back and right knee problems and that they are 
due to service; and a 2002 private doctor's statements notes 
current treatment for back and right knee problems (and also 
refers to other VA treatment).  In brief, the additional 
evidence indicates the current existence of the claimed 
conditions and suggests a possible relationship with service.  

Viewing the additional evidence against the evidence 
previously considered by the RO, the Board finds that some of 
the additional evidence is not cumulative or redundant, and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claims.  The Board concludes 
that new and material evidence has been submitted, and thus 
the claims for service connection for back and right knee 
disorders are reopened.  This does not mean that service 
connection is granted; rather, the merits of the claims for 
service connection will have to be reviewed on a de novo 
basis after the RO develops additional evidence, as described 
in the remand below.


ORDER

Claims for service connection for a back condition and a 
right knee condition are reopened by new and material 
evidence; to this extent only, the benefit sought on appeal 
is granted.


REMAND

As noted above, the Board has reopened claims for service 
connection for back and right knee conditions.  In the 
judgment of the Board, there is a further VA duty to assist 
the veteran in developing evidence pertinent to the claims.  
Under the circumstances of the present case, an effort should 
be made to obtain additional medical records and provide the 
veteran with a VA examination.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Accordingly, the case is remanded to the 
RO for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers which have 
examined or treated him since service for 
back and right knee problems.  This 
includes but is not limited to Dr. Larry 
Daniels and the VA facility mentioned in 
the 2002 letter from this doctor.  The RO 
should then obtain copies of all 
identified medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of 
claimed back and right knee disorders.  
The claims folder must be provided to and 
reviewed by the doctor.  All current back 
and right knee disorders should be 
diagnosed.  Based on examination 
findings, a review of historical records, 
and medical principles, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the date of onset and 
etiology of current back and right knee 
disorders, including any relationship 
with the veteran's military service.

3.  When the above is accomplished, and 
after assuring compliance with the notice 
and duty to assist provisions of the law, 
the RO should review, on a de novo basis, 
the merits of the claims for service 
connection for back and right knee 
disorders.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

